Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 5/19/2022.
Currently, claims 1-58 are pending, of which claims 44-58 are newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26-29, 40-41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,627,256).
Pertaining to claim 21, Tsai shows, with reference to FIG. 5-12, a method of forming an integrated assembly, comprising: 
forming an opening (195) to extend through an insulative mass (130) to an upper surface of a first conductive structure (column 3, lines 49-52) (FIG. 5);
forming a liner material within the opening to line sidewalls of the opening (column 4, lines 21-26); 
utilizing the liner material as seed material for forming a core material (200a) within the opening and along the lined sidewalls of the opening (FIG. 6) (column 4, lines 26-28); 
forming a substantially planar surface extending across the insulative mass, the liner material and the core material (FIG. 7); 
recessing the core material and reducing a thickness of at least a portion of the liner material (thickness reduced to zero) to form a cavity (207) over a remaining portion of the core material (FIG. 8); 
forming an insulative spacer (210b) within the cavity to narrow the cavity, an upper surface of the core material being exposed at a bottom of the narrowed cavity (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple second conductive structures (220b), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the core material and the vertically-extending interconnect (FIG. 12).
Pertaining to claim 22, Tsai shows the conductive core material consists essentially of one or more metals, and wherein the liner material comprises metal nitride (column 3, line 61 – column 4, line 9).
Pertaining to claim 26, Tsai shows the recessing recesses a sufficient amount of the liner material so that an entirety of the remaining liner material is covered by the insulative spacer (FIG. 8-9).
Pertaining to claim 27, Tsai shows the recessing recesses the liner material and the core material to about an equal level (FIG. 8).
Pertaining to claim 28, Tsai shows a region of liner material is not covered by the insulative spacer (FIG. 7).
Pertaining to claim 29, Tsai shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/core material (FIG. 10 and 12).
Pertaining to claim 40, Tsai shows the forming of the opening extends through the insulative mass to the upper surface of the first conductive structure in a single method step (column 3, lines 42-52; FIG. 4-5).
Pertaining to claim 41, Tsai shows the entire structure of the insulative mass is elevationally above the entire structure of the first conductive structure (column 3, lines 4-12; FIG. 4).
Pertaining to claim 43, the sidewall of the insulative spacer abuts the sidewall of the liner material at the border between the two, and thus is against the liner material. As seen in FIG. 10, the sidewall of the insulative is straight and angled relative to the upper surface of the conductive plug (angled at 90°).
Pertaining to claims 56 and 57, Tsai shows the liner is exposed at the top of the insulative mass and not exposed at a bottom of the insulating mass (FIG. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 6,251,790) in view Tsai.
Pertaining to claim 21, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an opening (102) to extend through an insulative mass (100) to an upper surface of a first conductive structure (column 4, lines 11-16); 
forming a conductive plug within the opening (column 4, lines 19-23);
forming a substantially planar surface extending across the insulative mass and the conductive plug (column 4, lines 26-30); 
recessing the conductive plug to form a cavity over a remaining portion of the conductive plug (column 4, lines 26-30; FIG. 5A); 
forming an insulative spacer (106a) within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity (FIG. 5B-C); 
forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple second conductive structures (208a-c), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the core material and the vertically-extending interconnect (FIG. 8).
Jeong fails to show that the conductive plug includes a liner material in addition to the core material, where the liner material is utilized as a seed material for forming the core material, and where the thickness of at least a portion of the liner material is reduced.
However, Tsai teaches that, for a similar application, a liner material is formed in an opening and utlizied as seed material for forming the core material (column 4, lines 21-28). Upon recessing, a thickness of at least a portion of the liner material is reduced reduced to zero. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to include a seed liner, as taught by Tsai, with the motivation that the seed layer promotes growth at lower energies.

Pertaining to claims 22 and 23, Jeong shows the conductive core material consists essentially of tungsten (column 2, lines 26-27). The Examiner takes official notice that titanium nitride and tungsten nitride are known seed materials for W formation.
Pertaining to claim 24-25, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claim 26, Tsai teaches the recessing recesses a sufficient amount of the liner material so that an entirety of the remaining liner material is covered by the insulative spacer (FIG. 8-9).
Pertaining to claim 27, Tsai teaches the recessing recesses the liner material and the core material to about an equal level (FIG. 8).
Pertaining to claim 28, Tsai teaches a region of liner material is not covered by the insulative spacer (FIG. 7).
Pertaining to claim 29, Jeong shows the vertically-extending interconnect is directly against the upper surface of the plug (FIG. 8).
Pertaining to claim 30, the planar upper surface and the recessed upper surface of the conductive core material have a horizontal dimension equal to the size of the contact hole, which Jeong teaches to be 2 nm to 400nm (column 4, lines 44-45), which encompasses the claimed ranges.
Pertaining to claim 31, the lowermost portion of the vertically-extending interconnect has a horizontal dimension equal to the narrowed opening that is reduced in size from the contact hole dimension by the thickness of the insulative spacer, which Jeong teaches to be 1 nm to 200 nm (column 4, lines 45-46), leaving a narrowed dimension of 1 nm to 200 nm across the range, which encompasses the claimed range.
Pertaining to claim 32, Jeong shows the second conductive structures comprise digit (bit) lines (column 2 lines 53). Although not explicitly shown, it would be expected that the first conductive structure is coupled with logic circuitry in order to utilize the memory structure.
Pertaining to claim 33, sense-amplifier and wordline-driver circuitry are ones of a finite number of known logic circuitry for memory structures. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try one of sense-amplifier and wordline-driver circuitry for the logic circuitry of Jeong in view of Tsai, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hecht et al. (US 7,157,371).
Tsai fails to show the insulative collar/spacer comprises at least one of hafnium oxide and zirconium oxide.
However, Hecht teaches in column 3, lines 38-45 that metal oxides such as HfO2 and ZrO2 are used in similar applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsai such that the material of the insulative collar is HfO2 or ZrO2, as taught by Hecht, with the motivation that such materials have a high temperature budget, allowing for more flexibility in subsequent processes (column 3, lines 38-45). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 1-20, 34-39, and 44-53 allowed.
Claims 54-55 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the conductive liner extending elevationally above the upper surface of the conductive pillar/core material (independent claim 1 and dependent claims 54-55), and the insulative spacer being spaced from the insulative mass by the conductive liner (independent claim 12 and dependent claim 58).



Response to Arguments
Applicant's arguments filed 5/19/22 with regards to claim 21 have been fully considered but they are not persuasive.
Applicant asserts that neither Tsai nor Nogami teaches utilizing the liner as a seed material for forming the core material.
In response, this is taught by Tsai as discussed in the rejection above.
Applicant’s arguments with respect to claims 1 and 12 have been fully considered and are persuasive.  The prior art rejections of these claims and the claims dependent thereon has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896